[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-10919                   March 12, 2008
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                   D. C. Docket No. 06-20752-CV-ASG

ELIJAH SMITH,



                                                          Petitioner-Appellant,

                                  versus

STATE OF FLORIDA,

                                                                    Defendant,

FLORIDA DEPARTMENT OF CORRECTIONS,
Walter A. McNeil,

                                                        Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 12, 2008)
Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Elijah Smith, a Florida prisoner serving a life sentence for first-degree

murder, appeals the district court’s denial of his pro se 28 U.S.C. § 2254 habeas

petition. The district court granted a certificate of appealability on each of Smith’s

four claims of ineffective assistance of counsel, namely, whether his counsel was

ineffective for: (1) being unfamiliar with Florida’s “pipeline” rule and failing to

argue that Smith’s case was in the pipeline at the time Weiand v. State, 732 So. 2d
1044 (Fla. 1999), which extended the self-defense privilege of non-retreat to co-

occupants of a residence, was decided; (2) failing to argue that Weiand applied

retroactively to Smith’s case; (3) failing to object to what Smith characterizes as a

plea offer initiated by the trial court, as well as the court’s imposition of a

vindictive sentence of life imprisonment after Smith rejected the offer and

proceeded to trial; and (4) failing to adequately investigate Smith’s intellectual

capacity in order to challenge the voluntariness of his confession to police.

      We review de novo a district court’s denial of a habeas petition under

28 U.S.C. § 2254, and we review its factual findings for clear error. See Sims v.

Singletary, 155 F.3d 1297, 1304 (11th Cir. 1998). Habeas petitions based on

ineffective assistance of counsel present “a mixed question of fact and law



                                            2
requiring application of legal principles to the historical facts of the case.” Coulter

v. Herring, 60 F.3d 1499, 1503 (11th Cir. 1995). Additionally, we liberally

construe pro se pleadings and briefs. Espey v. Wainwright, 734 F.2d 748, 749

(11th Cir. 1984).

                                           I.

      Smith contends that his counsel was unfamiliar with Florida’s “pipeline”

rule and did not argue to the trial court that the Florida Supreme Court’s decision

in Weiand applied to his case. He argues that, as a result of his counsel’s

unfamiliarity with and failure to argue this point, he was wrongfully denied a new

trial with a jury instruction based on the “castle doctrine” of non-retreat, as

expanded by Weiand to include co-occupants of a residence. In a closely related

contention Smith argues that his counsel rendered ineffective assistance by failing

to argue that Weiand was retroactively applicable to his case.

      Under section 2254(d), a federal court may not grant habeas relief on claims

that were previously adjudicated in state court unless the adjudication “resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law . . . or resulted in a decision based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d). The Supreme Court has held that a state court



                                           3
decision is “contrary to” established law if: (1) the state arrives at a conclusion

opposite to that reached by the Supreme Court on a question of law; or (2) a state

court confronts facts “materially indistinguishable” from relevant Supreme Court

precedent, but reaches an opposite result. Williams v. Taylor, 529 U.S. 362, 405,

120 S. Ct. 1495, 1519 (2000).

      A state court decision is an “unreasonable application” of clearly established

law if the state court unreasonably applies controlling law, or unreasonably extends

or fails to extend, a legal principle to a new context. Id. at 407, 120 S. Ct. at 1520.

We have concluded that a state court’s summary rejection of a claim is an

adjudication on the merits that is due deference. Wright v. Sec’y for Dep’t of

Corr., 278 F.3d 1245, 1253–56 (11th Cir. 2002).

      The Sixth Amendment provides that “[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to have the Assistance of Counsel for his

defense.” U.S. Const. amend. VI. To establish a successful claim of ineffective

assistance of counsel, a defendant must show that: (1) his counsel’s performance

was deficient, and (2) the deficient performance prejudiced his defense. Strickland

v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984).

      In determining whether counsel gave adequate assistance, “counsel is

strongly presumed to have rendered adequate assistance and made all significant



                                           4
decisions in the exercise of reasonable professional judgment.” Id. at 690, 104 S.

Ct. at 2066. Counsel’s performance is deficient only if it falls outside the wide

range of reasonable professional assistance. Id. at 689, 104 S. Ct. at 2065. The

Supreme Court has defined prejudice as a “reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694, 104 S. Ct. at 2068. If the defendant cannot meet one of

Strickland’s prongs, we do not need to address the other prong. Holladay v. Haley,

209 F.3d 1243, 1248 (11th Cir. 2000).

      Contrary to his contentions, the record shows that at the hearing on his

motion for a new trial, Smith’s counsel did argue to the trial court that the Weiand

decision was applicable to Smith because his case was in the pipeline when that

decision was announced, and that the decision should be applied retroactively to

his case. In addition, Smith cannot show prejudice because his counsel also raised

the pipeline issue on appeal, and the state courts rejected the claim. Therefore, the

district court correctly found that the state courts’ rejection of these ineffective

assistance of counsel claims did not involve an unreasonable application of clearly

established federal law or an unreasonable determination of the facts.

                                           II.

      Smith also contends that his counsel was ineffective for failing to object to



                                            5
what he characterizes as a plea offer initiated by the trial court. Smith admits that

the trial court fully described the offer and the differences in the sentences for first-

and second-degree murder. However, he argues that his counsel did not make sure

he was competent to understand the advantages of the offer, resulting in Smith

unwittingly proceeding to trial. He contends that because of his rejection of the

plea agreement, the trial court vindictively imposed a harsher sentence of life

imprisonment after he was convicted of first-degree murder at trial.

      When an ineffective assistance of counsel claim concerns the rejection of an

offered plea agreement, the defendant “‘must show that there is a reasonable

probability that, but for counsel’s errors, he would . . . have pleaded guilty and

would [not] have insisted on going to trial.’” Coulter, 60 F.3d at 1504 (quoting

Hill v. Lockhart, 474 U.S. 52, 58, 106 S. Ct. 366, 370 (1985)) (alterations in

original). However, we have stated that “[t]he right to competent plea bargain

advice is at best a privilege that confers no certain benefit” because a defendant

“may make a wise decision” without assistance of counsel or a “bad one despite

superior advice from his lawyer.” Wofford v. Wainwright, 748 F.2d 1505, 1508

(11th Cir. 1984).

      Plea considerations “frequently present imponderable questions for which

there are no certain answers.” Id. Where a defendant was aware of the plea offer,



                                            6
was fully informed of the nature of the charges and potential sentences, and did not

object to its rejection, his claim of ineffective assistance of counsel regarding the

plea offer fails. Diaz v. United States, 930 F.2d 832, 834–35 (11th Cir. 1991).

      The record reveals that it was the government, not the trial court, that

initiated the plea offer. Once the government made the offer, the trial court merely

explained it to Smith so that he could fully understand the terms. Smith rejected

the plea offer. Additionally, once he was convicted of first-degree murder, the trial

court was statutorily required to impose a sentence of life imprisonment. See Fla.

Stat. §§ 775.082(1), 782.04(1)(a). There was no room for vindictiveness. Thus,

Smith cannot show that his counsel’s performance was deficient, and the district

court properly denied Smith’s § 2254 petition with respect to this issue.

                                          III.

      Finally, Smith contends that his counsel was ineffective for not adequately

investigating his background which would have led him to argue that Smith’s

confession should be suppressed based on his limited education and intellectual

capacities shown by his having obtained only a sixth-grade education.

      Contrary to Smith’s assertions, the record shows that his counsel not only

was aware of Smith’s limited education and intellectual capacity but also used that

knowledge in an attempt to have Smith’s confession suppressed. The district court



                                           7
therefore properly denied Smith’s petition with respect to this issue.1

       AFFIRMED.




       1
           Smith further contends for the first time on appeal that his counsel was ineffective for
failing to request a hearing to determine whether he was competent to stand trial and for failing
to inform the trial court that Smith was not competent to understand the plea offer. Smith also
suggests that his right to counsel during interrogation under Miranda v. Arizona, 384 U.S. 436,
86 S. Ct. 1602 (1966), was violated. We have held “that in an appeal brought by an unsuccessful
habeas petitioner, appellate review is limited to the issues specified in the COA.” Murray v.
United States, 145 F.3d 1249, 1251 (11th Cir. 1998). Because those two issues were not
certified in the COA, they are beyond the scope of our review and will not be addressed. See id.


                                                 8